MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $50.00.
The statement of facts is approved by appellant’s counsel only. This is not sufficient. Article 759a, Vernon’s Ann. C. C. P.
If the instrument appearing in the record signed by the trial judge and the county attorney may be considered as an approval of the statement of facts, such approval was long after the 90 days allowed for filing the statement of facts and cannot be considered.
No formal bills of exception appear in the record.
The proceedings appearing regular, the judgment of the trial court is affirmed.